DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 19: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of o generating a trained decision engine based on a labeled training dataset containing N records corresponding to N entities respectively, each record comprising a value relating to a performance variable and a plurality of values corresponding to a set of attribute variables, wherein the performance variable and the attribute variables relate to a credit decision making process; receiving, over a communications network, input values corresponding to a plurality of attributes associated with a subject entity, the input values acquired from a user equipment (UE) device operated by the subject entity; determining, by the trained decision engine, a decision score for the subject entity responsive to the input values; decomposing the decision score into a set of linearly decomposed constituent components corresponding to the attributes of the subject entity; uniquely identifying respective portions of the decision score contributed by the corresponding attributes of the subject entity; and generating an action report with respect to the decision score using only a selected subset of the linearly decomposed constituent components, the selected subset of the linearly decomposed constituent components objectively determined based on respective contributions to the decision score.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “by a/the computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
	The analysis above applies to all statutory categories of the invention including claim 29.  
Claim 20 recites the computer-implemented method as recited in claim 19, further comprising generating the action report regardless of an adverse decision based on the decision score.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 21 recites the computer-implemented method as recited in claim 19, wherein the selected subset of the linearly decomposed constituent components are determined based on the attributes that contribute most to the decision score.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 22 recites the computer-implemented method as recited in claim 19, further comprising determining that the attributes of the subject entity corresponding to the selected subset of the linearly decomposed constituent components are compliant with respect to a set of regulatory compliance rules.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 23 recites the computer-implemented method as recited in claim 19, further comprising transmitting the action report to at least one of the subject entity, a governmental agency, a financial institution, and a third-party entity.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 24 recites the computer-implemented method as recited in claim 19, wherein the trained decision engine comprises a Random Forest (RF) ensemble of a plurality of classification trees.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 25 recites the computer-implemented method as recited in claim 19, wherein the trained decision engine comprises a Gradient Boosted Tree (GBT) ensemble of a plurality of regression trees.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 26 recites the computer-implemented method as recited in claim 19, wherein the labeled training dataset is received from a financial institution.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 27 recites the computer-implemented method as recited in claim 19, wherein the set of attribute variables comprise one or more socio-economic variables, demographic variables, medical history variables, financial history variables, and variables based on social media network profiles for the N entities.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 28 recites the computer-implemented method as recited in claim 19, further comprising storing only the selected subset of the linearly decomposed constituent components.  This limitation is also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Claim 30 recites the apparatus as recited in claim 29, wherein the report generator is configured to generate the action report regardless of an adverse decision based on the decision score.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 31 recites the apparatus as recited in claim 29, wherein the selected subset of the linearly decomposed constituent components are determined based on the attributes that contribute most to the decision score.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 32 recites the apparatus as recited in claim 29, wherein the program instructions include instructions for determining that the attributes of the subject entity corresponding to the selected subset of the linearly decomposed constituent components are compliant with respect to a set of regulatory compliance rules.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 33 recites the apparatus as recited in claim 29, wherein the program instructions include instructions for transmitting the action report to at least one of the subject entity, a governmental agency, a financial institution, and a third-party entity.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 34 recites the apparatus as recited in claim 29, wherein the trained decision engine comprises a Random Forest (RF) ensemble of a plurality of classification trees.   This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 35 recites the apparatus as recited in claim 29, wherein the trained decision engine comprises a Gradient Boosted Tree (GBT) ensemble of a plurality of regression trees.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 36 recites the apparatus as recited in claim 29, wherein the labeled training dataset is received from a financial institution.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 37 recites the apparatus as recited in claim 29, wherein the set of attribute variables comprise one or more socio-economic variables, demographic Page 5 of 10Attorney Docket No.: 1427-1001 US Appl. No.: 15/953,029 variables, medical history variables, financial history variables, and variables based on social media network profiles for the N entities.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Claim 38 recites the apparatus as recited in claim 29, further comprising a storage unit configured to store only the selected subset of the linearly decomposed constituent components.  This limitation is also part of the abstract idea identified in claim 29, and is similarly rejected under the same rationale as claim 29, supra.
Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Applicant states that skilled artisans could not perform the currently recited claims in the human mind.  Examiner disagrees.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 



Examiner also notes that the currently recited claims fail to integrate the abstract idea into a practical application.  Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  More specifically, the claims are limited to a business solution to a technical problem, not a technical solution to a technical problem.  
Examiner notes that the claims describe the data used for the machine learning model, but fail to state how the training occurs.  For example, there is no technical improvement to computers in the decomposing stage of the currently recited claims. 
Lastly, the claims do not provide an inventive concept.  As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.

Examiner notes that specification paragraph 53 possibly describes how training is done in specificity and appears to detail in more special terms how training of the decision engine occurs and could help to integrate the claims into a practical application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON M DUCK/Examiner, Art Unit 3698